Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3803 Filed 04/16/21 Page 1 of 40
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3804 Filed 04/16/21 Page 2 of 40




                                                                     Memorandum
 Subject:    Addition to File                                                                                 Date: 9/23/2020
             Addition to IR Response

 From:       Daniel Pinero, NEF-0102
             General Engineer                                                                                 In Reply Refer To:


 To:         File PE19-012


 This memo documents a request dated August 26, 2020 to Fiat Chrysler Automobiles (FCA) for additional information regarding
 the response to the February 6, 2020 Information Request letter. The list of questions submitted, along with the referenced email,
 is attached to this memo.

 On September 18, 2020, FCA provided their response with a request for confidentiality for the entirety of the submission.
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3805 Filed 04/16/21 Page 3 of 40
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3806 Filed 04/16/21 Page 4 of 40




 Appendix: List of Test Procedures found in proving ground documents


 JL:
 PVE-A
 L4S PLUS
 L4SPLUSSOR
 BC18
 EP6-A
 PT6
 PT6-A
 PT6-M
 CORR


 JT:
 PVE-A
 PVE-M
 L4S PLUS
 L4SPLUSDOR
 BC17
 PT4
 Z-CY
 CORR


 JK:
 PVE-A-CC
 PVE-M-CC
 PT2-A
 PT2-M
 PT2-M-RWD
 PT6-A
 L4
 L4S
 L4S-LD
 L2S
 EP2-A
 EP2-M-RWD
 JKTRV
 CORR
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3807 Filed 04/16/21 Page 5 of 40


   From:           Pinero, Daniel (NHTSA)
   To:             Erin Pitts
   Cc:             Cheryl Fry; Yon, Scott (NHTSA)
   Subject:        PE19012 8/7 response - follow up
   Date:           Friday, August 21, 2020 3:25:00 PM
   Attachments:    image002.png
                   image004.png
                   image005.png
                   image006.png
                   image007.png


  Erin,

  We would like to schedule some time next week (30 min) for additional discussion regarding the
  recent follow-up submissions and some new requests; ideally next Tuesday or if the agenda is light
  on Wednesday after the ODI tag-up meeting. We plan on having some discussion/clarification
  regarding galvanization (the 7/24 response to question 3), proving ground test cycles, and the timing
  of the cast iron steering boxes.

  We also have some new specific requests consisting of the following:

             Documents for the following CAIRs: 64617032, 58705688, 35210825, 7245792,
             57560365, 35157514, 35076660
             Documents for the following Field Report/STAR: 101303738
             Any documents/info (CAIR, Field Report/STAR, Warranty) associated with VIN
             1C4HJXDG8JW
             Information related to the vehicle involved in VOQ# 11340721, (I will provide via SFTP)
             involving a shock mount disconnection on a 2020 Jeep Gladiator and its possible relation
             to recall 20V-042.
             All warranty information (in the format of the IR Q5 request) associated with recall 18V-
             675 LOPs, below:




  Let me know if you need any clarification on any of the above,
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3808 Filed 04/16/21 Page 6 of 40


                    Daniel Pinero
                    General Engineer
                    Department of Transportation
                    National Highway Traffic Safety Administration
                    Room W46-452
                    1200 New Jersey Avenue SE., Washington, DC 20590
                    Office: 202-366-5677
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3809 Filed 04/16/21 Page 7 of 40




                        A document titled
 PE19012_Aug26_2020_Response_CONF BUS INFO.pdf was SUBMITTED
    TO THE NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                   CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3810 Filed 04/16/21 Page 8 of 40




                          A document titled
  PE19‐012 Request No. 3 Data_CONF BUS INFO.accdb was SUBMITTED
    TO THE NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                     CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3811 Filed 04/16/21 Page 9 of 40




                         A document titled
  PG Test Summary_CONF BUS INFO.pdf was SUBMITTED TO THE NHTSA
     OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR CONFIDENTIAL
                            TREATMENT




                                 ENCLOSURE 8
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3812 Filed 04/16/21 Page 10 of 40




                           A document titled
     .LP‐461H‐117H 2017_CONF BUS INFO.pdf was SUBMITTED TO THE
          NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                      CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3813 Filed 04/16/21 Page 11 of 40




                         A document titled
    2016 CS.00081_CONF BUS INFO.pdf was SUBMITTED TO THE NHTSA
     OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR CONFIDENTIAL
                            TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3814 Filed 04/16/21 Page 12 of 40




                            A document titled
   BC11 ‐ CPG ‐ A ‐ 4WD ‐ SUV_CONF BUS INFO.pdf was SUBMITTED TO
      THE NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                      CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3815 Filed 04/16/21 Page 13 of 40




                           A document titled
   BC11 ‐ CPG ‐ M ‐ 4WD ‐ SUV_CONF BUS INFO.pdf was SUBMITTED TO
      THE NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                      CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3816 Filed 04/16/21 Page 14 of 40




                            A document titled
   BC17 ‐ CPG ‐ A ‐ 4WD ‐ SOR_CONF BUS INFO.pdf was SUBMITTED TO
      THE NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                      CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3817 Filed 04/16/21 Page 15 of 40




                          A document titled
    BC17 ‐ CPG ‐ A ‐ 4WD_CONF BUS INFO.pdf was SUBMITTED TO THE
        NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                       CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3818 Filed 04/16/21 Page 16 of 40




                          A document titled
    BC17 ‐ CPG ‐ M ‐ 4WD_CONF BUS INFO.pdf was SUBMITTED TO THE
         NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                       CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3819 Filed 04/16/21 Page 17 of 40




                            A document titled
  BC18 ‐ CPG ‐ A ‐ 4WD ‐ SUV ‐ SOR_CONF BUS INFO.pdf was SUBMITTED
     TO THE NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                       CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3820 Filed 04/16/21 Page 18 of 40




                            A document titled
   BC18 ‐ CPG ‐ A ‐ 4WD ‐ SUV_CONF BUS INFO.pdf was SUBMITTED TO
      THE NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                      CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3821 Filed 04/16/21 Page 19 of 40




                            A document titled
   Corrosion Test 1 Page Overview_CONF BUS INFO.pdf was SUBMITTED
     TO THE NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                       CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3822 Filed 04/16/21 Page 20 of 40




                          A document titled
    Corrosion Test_CONF BUS INFO.pdf was SUBMITTED TO THE NHTSA
     OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR CONFIDENTIAL
                             TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3823 Filed 04/16/21 Page 21 of 40




                          A document titled
    CPG ‐ PT2 ‐EP2 800‐M_CONF BUS INFO.pdf was SUBMITTED TO THE
         NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                       CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3824 Filed 04/16/21 Page 22 of 40




                           A document titled
     CPG ‐ PT6 ‐ EP6 ‐ M_CONF BUS INFO.pdf was SUBMITTED TO THE
        NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                        CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3825 Filed 04/16/21 Page 23 of 40




                           A document titled
  CPG ‐ PT6 ‐ M ‐ 4WD ‐ TT_CONF BUS INFO.pdf was SUBMITTED TO THE
         NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                      CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3826 Filed 04/16/21 Page 24 of 40




                          A document titled
    CPG PT2 AUTO_CONF BUS INFO.pdf was SUBMITTED TO THE NHTSA
      OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR CONFIDENTIAL
                             TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3827 Filed 04/16/21 Page 25 of 40




                           A document titled
  PT2‐A ‐ EP2‐A (Obsolete)_CONF BUS INFO.pdf was SUBMITTED TO THE
         NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                      CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3828 Filed 04/16/21 Page 26 of 40




                          A document titled
    PT4‐CPG‐A‐4WD‐SOL_CONF BUS INFO.pdf was SUBMITTED TO THE
         NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                     CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3829 Filed 04/16/21 Page 27 of 40




                          A document titled
     PT6 A EP6 A_CONF BUS INFO.pdf was SUBMITTED TO THE NHTSA
      OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR CONFIDENTIAL
                             TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3830 Filed 04/16/21 Page 28 of 40




                          A document titled
    PT6‐CPG‐A‐4WD‐SOL_CONF BUS INFO.pdf was SUBMITTED TO THE
         NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                     CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3831 Filed 04/16/21 Page 29 of 40




                         A document titled
    PVE ‐ A ‐ 2WD_CONF BUS INFO.pdf was SUBMITTED TO THE NHTSA
     OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR CONFIDENTIAL
                            TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3832 Filed 04/16/21 Page 30 of 40




                         A document titled
    PVE ‐ A ‐ 4WD_CONF BUS INFO.pdf was SUBMITTED TO THE NHTSA
     OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR CONFIDENTIAL
                            TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3833 Filed 04/16/21 Page 31 of 40




                         A document titled
    PVE ‐ M ‐ 2WD_CONF BUS INFO.pdf was SUBMITTED TO THE NHTSA
     OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR CONFIDENTIAL
                            TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3834 Filed 04/16/21 Page 32 of 40




                         A document titled
    PVE ‐ M ‐ 4WD_CONF BUS INFO.pdf was SUBMITTED TO THE NHTSA
     OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR CONFIDENTIAL
                            TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3835 Filed 04/16/21 Page 33 of 40




                           A document titled
    Z‐CY ‐ Wheel Hop Analysis_CONF BUS INFO.pdf was SUBMITTED TO
       THE NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                      CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3836 Filed 04/16/21 Page 34 of 40




                         A document titled
   STAR 101303738_CONF BUS INFO.pdf was SUBMITTED TO THE NHTSA
     OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR CONFIDENTIAL
                            TREATMENT



                                ENCLOSURE 10
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3837 Filed 04/16/21 Page 35 of 40




                          A document titled
        PE19‐012_Followup_CAIR Reports_CONF BUS INFO.pdf was
       SUBMITTED TO THE NHTSA OFFICE OF CHIEF COUNSEL WITH A
                REQUEST FOR CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3838 Filed 04/16/21 Page 36 of 40




                          A document titled
    58705688‐1‐(Content Mgr)_CONF BUS INFO.pdf was SUBMITTED TO
       THE NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                      CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3839 Filed 04/16/21 Page 37 of 40




                          A document titled
    58705688‐2‐(Content Mgr)_CONF BUS INFO.jpg was SUBMITTED TO
       THE NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                      CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3840 Filed 04/16/21 Page 38 of 40




                          A document titled
    58705688‐3‐(Content Mgr)_CONF BUS INFO.jpg was SUBMITTED TO
       THE NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                      CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3841 Filed 04/16/21 Page 39 of 40




                          A document titled
    58705688‐4‐(Content Mgr)_CONF BUS INFO.jpg was SUBMITTED TO
       THE NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                      CONFIDENTIAL TREATMENT
Case 2:19-cv-11745-AJT-EAS ECF No. 41-11, PageID.3842 Filed 04/16/21 Page 40 of 40




                          A document titled
    1C4HJXDG8JW        _CONF BUS INFO.pdf was SUBMITTED TO THE
         NHTSA OFFICE OF CHIEF COUNSEL WITH A REQUEST FOR
                     CONFIDENTIAL TREATMENT
